Filed 5/17/21 Marriage of Stacey CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    In re the Marriage of DENNIS and MARSHA
    STACEY.

    DENNIS STACEY,                                                                           F082473

      Appellant,                                                            (Super. Ct. No. RFL-15-000137)

      v.
                                                                                          OPINION
    MARSHA STACEY,

      Respondent.



                                                   THE COURT*
           APPEAL from a judgment of the Superior Court of Kern County. Jason W.
Webster, Judge.
           Dennis Stacey, in pro. per., for Appellant.
           No appearance for Respondent.
                                                        -ooOoo-
           Appellant Dennis Stacey filed this appeal to challenge an order denying his motion
for a change of venue. This court (1) notified the parties that an order denying a venue
motion is not appealable, (2) provided them with a copy of pages from Calhoun v.

*          Before Franson, Acting P.J., Peña, J. and De Santos, J.
Vallejo City Unified School Dist. (1993) 20 Cal.App.4th 39 (Calhoun) discussing
appealability, and (3) asked whether unusual or extraordinary circumstances existed that
justified treating his appeal as a petition for writ of mandate. Dennis’s response asserted
extraordinary circumstances existed because the commissioner who issued the venue
order had been disqualified but continued to issue orders and conduct proceedings in this
case.
        Based on our review of the December 6, 2017 minute order and Dennis’s
statement that no court reporter was present when he made his application to disqualify
the commissioner, there is no realistic probability that Dennis will be able to demonstrate
(1) he made a timely and proper peremptory challenge to the commissioner under Code
of Civil Procedure section 170.61 and (2) the challenge was accepted. (See Weil &
Brown, California Practice Guide: Civil Procedure Before Trial (The Rutter Group
2020) ¶ 9:121.20, p. 9(I)-102 [disqualification effective upon acceptance by court].)
Therefore, we conclude the circumstances presented do not justify exercising our
discretionary authority to treat this appeal from a nonappealable order as a petition for
writ of mandate.
        We therefore dismiss this appeal.
                                      DISCUSSION
I.      NONAPPEALABLE ORDER
        A.    Trial Court Proceedings
        On February 22, 2021, Dennis filed a document titled “PETITIONER’S MOTION
TO APPEAL THE DECISION MADE TO CHANGE VENUE” in the Kern County
Superior Court. This document stated Dennis was “requesting an appeal on an order to
change the venue to Kings County Court” and referred to a request to change venue heard



1       Unlabeled statutory references are to the Code of Civil Procedure.


                                             2.
on November 18, 2020 by Jason W. Webster, who was a commissioner at the time. The
document also stated:

       “1. On December 6, 2017, in open court and prior to the hearing I recused
       Commissioner Jason Webster. Our case was then sent over to another court
       room to be heard by Honorable Judge Kenneth G. Pritchard. This case was
       continued and was heard multiple times by Judge Pritchard. [¶] … [¶]

       “14. On November 18, 2020, Commissioner Webster stated in court due to
       Covid-l9 the courts were backed up and the court dates would change. That
       he was denying my request to change venue without a reason given even
       after the Respondent’s Attorney has stated that it is a hardship for her client
       to come all the way from Kings County for court, and financially for all
       parties it made sense to move the case to Kings County.”
       Dennis’s May 6, 2021 response to our order requesting substantiation of his claim
that he recused the commissioner stated a court reporter was not present when he made
his oral request in open court on December 6, 2017, and, as a result, there was no
reporter’s transcript showing the commissioner was disqualified. To support his claim,
however, Dennis attached a copy of the December 6, 2017 minute order of the
proceedings conduct before Judge Pritchard. We have reviewed the minute order. It
makes no mention of the disqualification and provides no other information from which it
is reasonable to infer the commissioner was disqualified.
       B.     Legal Principles
              1.     Motions to Change Venue
       Section 400 provides that a party aggrieved by the denial of a motion to change
venue “may, within 20 days after the service of a written notice of the order, petition the
court of appeal … for a writ of mandate requiring trial of the case in the proper court.” In
Calhoun, the appellate court stated: “Review of an order granting or denying a motion
for change of venue lies only by petition for writ of mandate. (Code Civ. Proc., § 400.)”
(Calhoun, supra, 20 Cal.App.4th at p. 41.) The court also concluded the order on the
venue motion was not made appealable by section 904.1. (Calhoun, supra, at p. 41.)



                                             3.
              2.     Appealability Requirement
       Generally, “a reviewing court is ‘without jurisdiction to consider an appeal from a
nonappealable order, and has the duty to dismiss such an appeal upon its own motion.’ ”
(In re Mario C. (2004) 124 Cal.App.4th 1303, 1307.) “A trial court’s order is appealable
when it is made so by statute.” (Griset v. Fair Political Practices Com. (2001) 25 Cal.4th
688, 696.) Section 904.1 makes certain types of orders made appealable. (§ 904.1,
subds. (a)(2)–(14).) As stated in Calhoun, these statutory provisions do not mention an
order on a motion to change venue. In Richards v. Miller (1980) 106 Cal.App.3d Supp.
13 (Richards), the court stated: “Review on appeal from a final judgment is, however,
the proper method of review of nonappealable orders.” (Id. at p. 14, fn. 1.)
              3.     Application of Legal Principles
       The foregoing principles compel the conclusion that the order denying Dennis’s
motion to change venue is not appealable. (Calhoun, supra, 20 Cal.App.4th at p. 41.)
Because “a reviewing court is ‘without jurisdiction to consider an appeal from a
nonappealable order, and has the duty to dismiss such an appeal,’ ” (In re Mario C.,
supra, 124 Cal.App.4th at p. 1307), we must dismiss this appeal, unless an exception
applies.
II.    REQUEST FOR WRIT OF MANDATE
       An exception to the general rule requiring dismissal provides that appellate courts
have the discretion, in certain situations, to treat an appeal from a nonappealable order as
a petition for writ of mandate. (See Olson v. Cory (1983) 35 Cal.3d 390, 401 [the “power
to treat a purported appeal as a petition for writ of mandate ... should not [be] exercise[d]
... except under unusual circumstances”].) For instance, “[i]t is appropriate to treat an
appeal from a nonappealable judgment as a petition for extraordinary writ when requiring
the parties to wait for entry of final judgment might lead to unnecessary trial proceedings,
the briefs and the record include the necessary elements for a writ of mandate, there is no
indication the trial court would appear as a party in the writ proceeding, the appealability


                                              4.
of the order was not clear, and all parties urge the court to decide the issue rather than
dismiss the appeal.” (Truman v. Superior Court (2017) 17 Cal.App.5th 969, 979; see
Olson v. Cory, supra, 35 Cal.3d at pp. 400–401.)
       For purposes of this appeal, we accept that extraordinary circumstances are present
when a judicial officer who has been disqualified in accordance with the statutory
procedure continues to conduct proceedings and issue orders in the case. As a result, we
consider whether Dennis will be able to demonstrate he properly made an oral application
for a peremptory challenge under oath. (See § 170.6.) Demonstrating what happened
during an oral proceeding requires a reporter’s transcript, an agreed statement, a settled
statement, or an order describing the proceedings. (See generally, Jameson v. Desta
(2018) 5 Cal.5th 594, 608–610 [importance of a court reporter under California law];
Foust v. San Jose Construction Co., Inc. (2011) 198 Cal.App.4th 181, 186–187 [listing
cases where appellate courts declined to reach merits of claim because of absence of a
reporter’s transcript].)
       Based on our review of the documents attached to Dennis’s notice of appeal, his
April 20, 2021 response to our order directing him to address the appealablity of an order
denying a venue motion to dismiss, and his May 6, 2021 response to specific questions
about his ability to substantiate his claim that a disqualified commissioner was continuing
to issue orders in his case, we conclude there is no realistic probability that Dennis could
demonstrate he made a timely and proper peremptory challenge to the commissioner
under section 170.6 and, in addition, his challenge was accepted. (See Weil & Brown,
California Practice Guide: Civil Procedure Before Trial, supra, ¶ 9:121.20, p. 9(I)-102
[disqualification effective upon acceptance by court].) The absence of a record of the
challenge prevents such a demonstration. Accordingly, we will not exercise our
discretionary authority and treat this appeal as a petition for writ of mandate.




                                              5.
                                     DISPOSITION
       The appeal from the order denying Dennis’s motion for a change of venue is
dismissed. Respondent is entitled to her costs on appeal. (Cal. Rules of Court, rule
8.278(a)(2) [prevailing party is respondent if the Court of Appeal dismisses the appeal].)




                                            6.